Election/Restrictions
The reply filed on January 27, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
The Examiner has attempted to call the attorney to resolve the issues below, but was unable to receive an answer.
Applicant’s provisional elections are incomplete.
Applicant is required to elect a species for each and every election of species from the previous Office Action from July 27, 2021. See MPEP § 806.04(e) for genus claims. See MPEP § 803.02 for Markush claims.
Applicant should not elect only a single election of species for each claim.
For further clarification, in the case where there are multiple elections of species within a single claim, the election of species that is broadest will be considered. If there is a secondary election of species available within the broadest elected species, then the secondary species elected within the broadest elected species will be considered instead of any of the other secondary species.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799